ICJ_092_GabcikovoNagymaros_HUN_SVK_1993-07-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER OF 14 JULY 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE DU 14 JUILLET 1993
Official citation :

Gabéikovo-Nagymaros Project (Hungary/Slovakia),
Order of 14 July 1993, LC.J. Reports 1993, p. 319

Mode officiel de citation :

Projet Gabcikovo-Nagymaros (Hongrie/Slovaquie),
ordonnance du 14 juillet 1993, C.I.J. Recueil 1993, p. 319

 

Sales number
ISSN 0074-4441 N° de vente : 638
ISBN 92-1-070697-8

 

 

 
1993
14 July
General List
No. 92

319

INTERNATIONAL COURT OF JUSTICE

YEAR 1993

14 July 1993

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges AGo,
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA,
AJIBOLA, HERCZEGH; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 40 and 48 of the Statute of the Court and to
Articles 39, 40, 44 and 46 of the Rules of Court,

Having regard to the joint notification, dated 2 July 1993 and received
in the Registry the same day, whereby the Ambassador of the Republic of
Hungary to the Netherlands and the Chargé d’affaires of the Slovak
Republic to the Netherlands transmitted to the Registrar an original copy
of a Special Agreement between those States, signed and ratified at Brus-
sels on 7 April 1993 and 28 June 1993 respectively,

Makes the following Order:

Whereas the said Special Agreement recites, inter alia, that differences
had arisen between the Czech and Slovak Federal Republic and the
Republic of Hungary, regarding the implementation and the termina-
tion of the Treaty on the Construction and Operation of the Gabéikovo-
Nagymaros Barrage System, signed in Budapest on 16 September 1977,

4
320 GABCIKOVO-NAGYMAROS PROJECT (ORDER 14 VII 93)

and on the construction and operation of the “provisional solution”,

and that the Slovak Republic is the sole successor State of the Czech

and Slovak Federal Republic in respect of rights and obligations relating
to the Gabtikovo-Nagymaros Project;

Whereas by the Special Agreement the Parties submit the questions
there defined to the Court for decision, and request the Court also to
determine “the legal consequences, including the rights and obligations
for the Parties, arising from its Judgment” on those questions;

Whereas in accordance with Article 40, paragraph 3, of the Rules of
Court the Republic of Hungary and the Slovak Republic have informed
the Court of the appointment of Mr. Janos Martonyi and Mr. Peter
Tomka, respectively, as Agents;

Whereas Article 3, paragraph 2, of the Special Agreement provides that
the Parties request the Court to ‘order that written proceedings should
consist of:

(a) a Memorial presented by each of the Parties not later than ten months
after the date of notification of the Special Agreement to the Registrar
of the Court;

(b) a Counter-Memorial presented by each of the Parties not later than
seven months after the date on which each has received the certified
copy of the Memorial of the other Party;

(c) a Reply presented by each of the Parties within such time-limits as the
Court may order;

and that the Court may request additional written pleadings by the Parties

if it so determines,

Fixes as follows the time-limits for the initial pleadings in the case:

2 May 1994 for the filing by each of the Parties of a Memorial;

5 December 1994 for the filing by each of the Parties of a Counter-
Memorial; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of July, one thousand
nine hundred and ninety-three, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Hungary and the Government of the
Slovak Republic, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
